Citation Nr: 0924509	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran's bilateral hearing loss was not manifested during 
service, or within one year of separation from the service, 
and is not shown to be causally or etiologically related to 
service.

2.  There is no current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  If a 
disease is shown to be chronic in service, so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 10 
percent or more during the one-year period following a 
veteran's separation from active duty, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a hearing 
disability was not manifested during service, or to a degree 
of 10 percent or more during the one-year period following 
separation from active duty, service connection may 
nevertheless be established for the disability if evidence 
otherwise shows that the disability is causally related to 
injury or disease in service.  See, e.g., Henlsey v. Brown, 5 
Vet. App. 155 (1993).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.  There is competent 
evidence that the Veteran has a current bilateral hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Veteran has asserted that his hearing loss disability is 
the result of noise exposure from naval guns during service, 
to include combat in the Pacific during World War II.  The 
Veteran is a combat veteran.  Thus, he entitled to the 
application of 38 U.S.C.A. § 1154(b).  The statute provides 
the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he noticed hearing loss 
and ringing of the ears in service.  In fact, the Board 
accepts that the Veteran was exposed to noise during combat 
and that he experienced periods of hearing loss and ringing 
in the ears during service.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either the existence of a current 
disability or nexus to service, for both of which competent 
evidence is generally required.  Id. citing Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  Thus, the Veteran's combat 
status allows him to allege hearing loss and ringing of the 
ears in service.  Whether such conditions were chronic or 
were related to service requires competent evidence.

An August 2006 letter from the Veteran's private 
otolaryngologist is of record.  The physician stated that the 
Veteran's hearing loss is more likely than not secondary to 
his inservice noise exposure.  

A VA examination was conducted in June 2007.  The Veteran 
stated that he first sought treatment for hearing loss within 
the past year.  The examiner stated that the Veteran's 
hearing levels were normal on separation examination in 1946.  
The Veteran reported 3 years noise exposure in service and 8 
to 10 years noise exposure in an early civilian job as a 
carpenter where he worked with table saws without benefit of 
hearing protection.  Subsequently, he worked as an insurance 
agent for 40 years, without any significant noise exposure.  
The examiner stated that the Veteran's hearing loss 
configuration, a gentle sloping hearing loss, is more 
consistent with age-related hearing loss (presbycusis), 
rather than a noise-induced hearing loss.  The examiner 
concluded that it was not at least as likely as not that the 
Veteran's bilateral hearing loss was the result of service.  
The examiner also noted that the Veteran denied tinnitus.  

The earliest evidence of treatment for hearing loss is dated 
in 2006.  This is almost 60 years after separation from 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

The Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  In weighing the evidence, the Board finds 
that the opinion of the VA examiner to be the most probative 
evidence as to the etiology of the Veteran's current 
bilateral hearing loss.  The Board attaches more probative 
value to the VA examination report, as opposed to the private 
physician's opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file which, significantly, including the 
Veteran's service treatment records.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Specifically, the VA examiner, unlike the 
private physician, reviewed the Veteran's service treatment 
records which noted a normal hearing examination on 
separation.  Further, the private physician was apparently 
that the veteran had post-service occupational noise 
exposure.  

The existence of a current disability is the cornerstone of a 
claim for a VA disability compensation benefits.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The claims file is 
devoid of a diagnosis of tinnitus.  On VA examination in June 
2007, the Veteran denied tinnitus.  

The Veteran is competent to comment on his symptoms.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his current bilateral 
hearing loss, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the 
Veteran's claims file and provided the reasons for his 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


